IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TRACY A. HIMCHAK,                         : No. 103 MM 2016
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
WILLIAM A. HIMCHAK, III,                  :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of September, 2016, 2016, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.